ORDER
PER CURIAM:
Maurice Carter appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief following an evidentiary hearing. Mr. Carter sought to vacate his convictions for sale of a controlled substance, section 195.211, RSMo 2000, and sale of a controlled substance near schools, section 195.214, RSMo 2000, and sentences to two concurrent terms of ten years imprisonment. He claims that his guilty plea was not voluntary because trial counsel misled him into believing that he would receive probation if he pleaded guilty. The judgment of the motion court is affirmed. Rule 84.16(b).